Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE COUNTY COURT AT LAW NO. 1 OF KAUFMAN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 31st day of December, 2014,
the cause on appeal to revise or reverse the judgment between

RUSSELL R. WHITEHEAD, Appellant                     On Appeal from the County Court At Law
                                                    No. 1, Kaufman County, Texas
No. 05-14-00230-CR         V.                       Trial Court Cause No. 31618CC.
                                                    Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                        Justice Fillmore and Chief Justice Thomas,
                                                    Retired, participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to delete the order of restitution.

As REFORMED, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 1st day of June, 2015.




                                                                     LISA MATZ, Clerk